  Case: 4:20-cv-00185-RLW Doc. #: 5 Filed: 05/05/20 Page: 1 of 5 PageID #: 18



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

WYNETTA BROWN-TOWNS,                             )
                                                 )
                 Plaintiff,                      )
                                                 )
          v.                                     )          No. 4:20-cv-185-RL W
                                                 )
DR. KAMARI and MERCY HOSPITAL,                   )
                                                 )
                 Defendants.                     )

                                 MEMORANDUM AND ORDER

          This matter is before the Court upon the motion of plaintiff Wynetta Brown-Towns for

leave to proceed in this action without prepaying fees or costs. The Court has considered the

motion and the financial information provided therein, and has determined to grant the motion.

Additionally, for the reasons discussed below, the Court will dismiss the complaint, without

prejudice.

                                         Legal Standard

          Complaints filed in forma pauperis are subject to preliminary review as set forth in 28

U.S.C. § 1915. Additionally, the Federal Rules of Civil Procedure require this Court to dismiss a

complaint if it determines at any time that it lacks subject matter jurisdiction. Fed. R. Civ. P.

12(h)(3). This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble,

429 U.S. 97, 106 (1976). However, this Court is not required to assume facts that are not alleged,

Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004), or interpret procedural rules as to excuse

mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113

(1993).

                                          The Complaint
  Case: 4:20-cv-00185-RLW Doc. #: 5 Filed: 05/05/20 Page: 2 of 5 PageID #: 19



       Plaintiff filed the instant complaint against Dr. Kamari and Mercy Hospital. On the civil

cover sheet submitted with the complaint, plaintiff explicitly invokes this Court's federal

question jurisdiction, and identifies this cause of action as one for personal injury/negligence.

She avers that she and both defendants are Missouri citizens.

       In support of her claims, plaintiff alleges as follows. Plaintiff underwent a procedure at

Mercy Hospital in November of 2018, but was "not treated properly causing pulmonary

embolism." (ECF No. 1 at 5). Plaintiffs "urine tube" was cut, which caused urine to back up into

her bladder and kidneys. Id Blood clots traveled from her left calf to her lungs, and the

defendants "did not follow their mission statement by giving me wrong medical advice." Id The

defendants also failed to give plaintiff "mental support" or fully instruct her regarding the

healing process. Id Plaintiff alleges she can no longer work in a factory, or engage in various

other life activities. She seeks $7 million in damages.

       On January 6, 2020, plaintiff filed a complaint in this Court against these same two

defendants. See Brown-Towns v. Kamari, et al., No. 4:20-cv-20-RL W (E.D. Mo. 2020). As here,

she asserted claims of medical negligence and medical malpractice stemming from a November

2018 procedure at Mercy Hospital, and she described suffering essentially the same injuries. On

January 27, 2020, the Court dismissed the action pursuant to Rule 12(h)(3) of the Federal Rules

of Civil Procedure, after determining that it lacked jurisdiction over plaintiffs claims. Plaintiff

filed the instant complaint on January 31, 2020.

                                                Discussion

       Federal courts are courts of limited, not general, jurisdiction. Thomas v. Basham, 931

F.2d 521, 522 (8th Cir. 1991). The existence of jurisdiction is a threshold requirement that must

be assured in every federal case. Kronholm v. Fed Deposit Ins. Corp., 915 F.2d 1171, 1174 (8th



                                                   2
  Case: 4:20-cv-00185-RLW Doc. #: 5 Filed: 05/05/20 Page: 3 of 5 PageID #: 20



Cir. 1990); see also Sanders v. Clemco Indus., 823 F .2d 214, 216 (8th Cir. 1987) ("The threshold

requirement in every federal case is jurisdiction and we have admonished the district court to be

attentive to a satisfaction of jurisdictional requirements in all cases"). The issue of the existence

of jurisdiction may be raised at any time, by any party or the court. Gray v. City of Valley Park,

Mo., 567 F .3d 976, 982 (8th Cir. 2009). As noted above, if a Court determines at any time that it

lacks jurisdiction, it must dismiss the action. Fed. R. Civ. P. 12(h)(3).

         Federal question jurisdiction gives federal district courts jurisdiction over civil actions

"arising under the Constitution, laws, or treaties of the United States." 28 U.S.C. § 1331. Federal

question jurisdiction is proper where a plaintiff asserts "[a] non-frivolous claim of a right or

remedy under a federal statute." Northwest South Dakota Prod. Credit Ass 'n v. Smith, 784 F.2d

323, 325 (8th Cir. 1986). "If the asserted basis of federal jurisdiction is patently meritless, then

dismissal for lack of jurisdiction is appropriate." Biscanin v. Merrill Lynch & Co., Inc., 407

F .3d 905, 907 (8th Cir. 2005). This Court also has jurisdiction over cases in which the parties

are completely diverse, and the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a);

Ryan ex rel. Ryan v. Schneider Nat. Carriers, Inc., 263 F .3d 816, 819 (8th Cir. 2001 ). "Complete

diversity of citizenship exists where no defendant holds citizenship in the same state where any

plaintiff holds citizenship." OnePoint Solutions, LLC v. Borchert, 486 F.3d 342, 346 (8th Cir.

2007).

         In the case at bar, plaintiff brings claims of medical malpractice and medical negligence,

neither of which arise under the Constitution, laws or treaties of the United States. Plaintiff does

not cite, nor is the Court aware, of any federal statute under which her claims could be brought.

The Court therefore concludes that plaintiffs asserted basis of federal question jurisdiction is




                                                  3
  Case: 4:20-cv-00185-RLW Doc. #: 5 Filed: 05/05/20 Page: 4 of 5 PageID #: 21



patently meritless, and that her allegations fail to present a non-frivolous claim of a right or

remedy under any federal statute.

       Plaintiff also fails to establish a basis for jurisdiction pursuant to 28 U.S.C. § 1332. In the

complaint, plaintiff avers that she and both defendants are Missouri citizens. Plaintiff signed the

complaint under penalty of perjury that it was true and correct. (ECF No. 1 at 6). In doing so, she

certified that her representations to the Court, including those regarding the citizenship of herself

and the defendants, had evidentiary support. See Fed. R. Civ. P. 1 l(b)(3). Accordingly, it is clear

that the parties are not completely diverse, and this Court therefore does not have jurisdiction

under to 28 U.S.C. § 1332.

        After carefully reviewing and liberally construing the complaint, the Court concludes

that plaintiff has failed to establish that this Court has jurisdiction over this action based upon

either a federal question or diversity of citizenship. Plaintiff is clear about the claims she wishes

to bring against the defendants, and it is obvious that the deficiencies of the complaint could not

be cured by permitting plaintiff to file an amended pleading. Additionally, there are no additional

facts plaintiff could offer that would establish a basis for jurisdiction on the basis of diversity of

citizenship, as her signed complaint already establishes the absence of a necessary prerequisite.

The Court will therefore dismiss this action pursuant to Rule 12(h)(3) without further

proceedings.

        Accordingly, for all of the foregoing reasons,

        IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma

pauperis (ECF No. 2) is GRANTED.

        IT IS FURTHER ORDERED that this action is DISMISSED for want of jurisdiction.

A separate order of dismissal will be entered herewith.



                                                  4
  Case: 4:20-cv-00185-RLW Doc. #: 5 Filed: 05/05/20 Page: 5 of 5 PageID #: 22



       IT IS FURTHER ORDERED that plaintiffs Motion to Appoint Counsel (ECF No. 3)

is DENIED as moot.

        IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

        Dated this   ~day of May, 2020.


                                           UNITED STATES DISTRICT JUDGE




                                           5
